
	
		I
		112th CONGRESS
		1st Session
		H. R. 3565
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2011
			Mr. Flores introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committees on
			 Oversight and Government
			 Reform, Agriculture,
			 Rules, and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce the salaries of Members of Congress if a
		  Federal budget deficit exists, prohibit commodities and securities trading
		  based on non-public information relating to Congress, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reconnecting Congress with America Act
			 of 2011.
		2.Reduction in
			 salaries of Members of Congress in response to federal budget deficit
			(a)Determination of
			 salariesThe annual rate of
			 pay for a Member of Congress (including a Delegate or Resident Commissioner to
			 the Congress) for pay periods occurring in a calendar year shall be equal to
			 the following:
				(1)If, with respect to the most recent fiscal
			 year ending before that calendar year, the Federal deficit was equal to or
			 greater than 3 percent of the gross domestic product, 80% of the base rate
			 applicable to the Member.
				(2)If, with respect to the most recent fiscal
			 year ending before that calendar year, the Federal deficit was less than 3
			 percent of the gross domestic product, 90% of the base rate applicable to the
			 Member.
				(3)If, with respect to the most recent fiscal
			 year ending before that calendar year, there was no Federal deficit, 100% of
			 the base rate applicable to the Member.
				(b)Federal
			 deficit
				(1)DefinitionFor purposes of this section, the term
			 Federal deficit means, with respect to a fiscal year, the amount
			 by which outlays of the Federal Government exceeded receipts of the Government
			 for that fiscal year.
				(2)Report by
			 secretary of the treasuryNot
			 later than 30 days after the end of each fiscal year (beginning with fiscal
			 year 2011), the Secretary of the Treasury shall—
					(A)make a
			 determination of the gross domestic product for that fiscal year;
					(B)make a
			 determination of whether a Federal deficit existed with respect to that fiscal
			 year, and, if so, the amount of such Federal deficit; and
					(C)submit a report of
			 such determinations to Congress.
					(c)Base
			 rateFor purposes of this section, the base rate
			 applicable to a Member of Congress means—
				(1)in the case of the
			 Speaker of the House of Representatives, $223,500;
				(2)in the case of the
			 President pro tempore of the Senate, the majority leader and the minority
			 leader of the Senate, and the majority leader and the minority leader of the
			 House of Representatives, $193,400; and
				(3)in the case of any
			 other Member of Congress, $174,000.
				(d)Conforming
			 amendmentSection 601(a) of the Legislative Reorganization Act of
			 1946 (2 U.S.C. 31) is repealed.
			(e)Effective
			 date
				(1)In
			 generalThis section and the
			 amendments made by this section shall apply with respect to pay periods
			 occurring on or after January 1, 2013.
				(2)Sense of
			 congress regarding voluntary return of salaryIt is the sense of
			 Congress that, during pay periods occurring after the date of enactment of this
			 Act and prior to the date referred to in paragraph (1), each Member of Congress
			 should voluntarily adjust the amount of the Member’s salary to reflect the
			 annual rates of pay that will take effect on such date.
				3.Retirement
			 contributions for Members of Congress
			(a)Civil Service
			 Retirement System
				(1)Member
			 contributionNotwithstanding any provision of subsection
			 (a)(1)(A) or (k)(1)(A) of section 8334 of title 5, United States Code, for any
			 period beginning on or after date of enactment of this Act, the contributions
			 payable by a Member of Congress under such provision for such period shall be
			 equal to the percentage that would otherwise apply plus 4.9 percentage
			 points.
				(2)Government
			 contributionNotwithstanding
			 any provision of subsection (a)(1)(B) or (k)(1)(B) of section 8334 of such
			 title, for any period beginning on or after date of enactment of this Act, the
			 contributions payable under such provision for a Member of Congress shall be
			 equal to the percentage that would otherwise apply minus 4.9 percentage
			 points.
				(b)Federal
			 Employees’ Retirement System
				(1)Member
			 contributionNotwithstanding
			 any provision of section 8422(a) of title 5, United States Code, for any period
			 beginning on or after date of enactment of this Act, the contributions payable
			 by a Member of Congress under such provision for such period shall be equal to
			 the percentage that would otherwise apply plus 4.9 percentage points.
				(2)Government
			 contributionNotwithstanding
			 any provision of section 8423 of such title, for any period beginning on or
			 after date of enactment of this Act, the contributions payable under such
			 provision for a Member of Congress shall be equal to the percentage that would
			 otherwise apply (disregarding paragraph (1)) minus 4.9 percentage
			 points.
				4.Prohibiting
			 commodities and securities trading based on nonpublic information relating to
			 congress
			(a)Nonpublic
			 information relating to Congress and other Federal employees
				(1)Commodities
			 transactionsSection 4c of the Commodity Exchange Act (7 U.S.C.
			 6c) is amended by adding at the end the following:
					
						(h)Nonpublic
				information relating to CongressNot later than 270 days after the date of
				enactment of this subsection, the Commission shall by rule prohibit any person
				from buying or selling any commodity for future delivery or swap while such
				person is in possession of material nonpublic information, as defined by the
				Commission, relating to any pending or prospective legislative action relating
				to such commodity if—
							(1)such information
				was obtained by reason of such person being a Member or employee of Congress;
				or
							(2)such information
				was obtained from a Member or employee of Congress, and such person knows that
				the information was so obtained.
							(i)Nonpublic
				information relating to other Federal employees
							(1)RulemakingNot later than 270 days after the date of
				enactment of this subsection, the Commission shall by rule prohibit any person
				from buying or selling any commodity for future delivery or swap while such
				person is in possession of material nonpublic information derived from Federal
				employment and relating to such commodity if—
								(A)such information
				was obtained by reason of such person being an employee of an agency, as such
				term is defined in section 551(1) of title 5, United States Code; or
								(B)such information
				was obtained from such an employee, and such person knows that the information
				was so obtained.
								(2)Material
				nonpublic informationFor
				purposes of this subsection, the term material nonpublic
				information means any information that an employee of an agency (as such
				term is defined in section 551(1) of title 5, United States Code) gains by
				reason of Federal employment and that such employee knows or should know has
				not been made available to the general public, including information
				that—
								(A)is routinely
				exempt from disclosure under section 552 of title 5, United States Code, or
				otherwise protected from disclosure by statute, Executive order, or
				regulation;
								(B)is designated as
				confidential by an agency; or
								(C)has not actually
				been disseminated to the general public and is not authorized to be made
				available to the public on
				request.
								.
				(2)Securities
			 transactionsSection 10 of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78j) is amended by adding at the
			 end the following:
					
						(d)Nonpublic
				information relating to CongressNot later than 270 days after the date of
				enactment of this subsection, the Commission shall by rule prohibit any person
				from buying or selling the securities or security based swaps of any issuer
				while such person is in possession of material nonpublic information, as
				defined by the Commission, relating to any pending or prospective legislative
				action relating to such issuer if—
							(1)such information
				was obtained by reason of such person being a Member or employee of Congress;
				or
							(2)such information
				was obtained from a Member or employee of Congress, and such person knows that
				the information was so obtained.
							(e)Nonpublic
				information relating to other Federal employees
							(1)RulemakingNot
				later than 270 days after the date of enactment of this subsection, the
				Commission shall by rule prohibit any person from buying or selling the
				securities or security based swaps of any issuer while such person is in
				possession of material nonpublic information derived from Federal employment
				and relating to such issuer if—
								(A)such information
				was obtained by reason of such person being an employee of an agency, as such
				term is defined in section 551(1) of title 5, United States Code; or
								(B)such information
				was obtained from such an employee, and such person knows that the information
				was so obtained.
								(2)Material
				nonpublic informationFor
				purposes of this subsection, the term material nonpublic
				information means any information that an employee of an agency (as such
				term is defined in section 551(1) of title 5, United States Code) gains by
				reason of Federal employment and that such employee knows or should know has
				not been made available to the general public, including information
				that—
								(A)is routinely
				exempt from disclosure under section 552 of title 5, United States Code, or
				otherwise protected from disclosure by statute, Executive order, or
				regulation;
								(B)is designated as
				confidential by an agency; or
								(C)has not actually
				been disseminated to the general public and is not authorized to be made
				available to the public on
				request.
								.
				(b)Committee
			 hearings on implementation
				(1)In
			 generalThe Committee on
			 Agriculture of the House of Representatives shall hold a hearing on the
			 implementation by the Commodity Futures Trading Commission of subsections (h)
			 and (i) of section 4c of the Commodity Exchange Act (as added by subsection
			 (a)), and the Committee on Financial Services of the House of Representatives
			 shall hold a hearing on the implementation by the Securities Exchange
			 Commission of subsections (d) and (e) of section 10 of the Securities Exchange
			 Act of 1934 (as added by subsection (a)).
				(2)Exercise of
			 rulemaking authorityParagraph (1) is enacted—
					(A)as an exercise of
			 the rulemaking power of the House of Representatives and, as such, shall be
			 considered as part of the rules of the House, and such rules shall supersede
			 any other rule of the House only to the extent that rule is inconsistent
			 therewith; and
					(B)with full recognition of the constitutional
			 right of the House to change such rules (so far as relating to the procedure in
			 the House) at any time, in the same manner, and to the same extent as in the
			 case of any other rule of the House.
					5.Sense of Congress
			 regarding application of laws to membersIt is the sense of Congress that any law
			 enacted by Congress should apply to Members of Congress in the same manner and
			 to the same extent as the law applies to other individuals.
		
